Name: 94/841/EC: Commission Decision of 19 December 1994 on additional financial aid from the Community for the work of the Laboratoire Central d'HygiÃ ¨ne Alimentaire, Paris, France, the Community reference laboratory for the testing of milk and milk-products
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  research and intellectual property;  health;  processed agricultural produce;  political framework;  economic policy
 Date Published: 1994-12-31

 Avis juridique important|31994D084194/841/EC: Commission Decision of 19 December 1994 on additional financial aid from the Community for the work of the Laboratoire Central d'HygiÃ ¨ne Alimentaire, Paris, France, the Community reference laboratory for the testing of milk and milk-products Official Journal L 352 , 31/12/1994 P. 0026 - 0026 Finnish special edition: Chapter 3 Volume 64 P. 0216 Swedish special edition: Chapter 3 Volume 64 P. 0216 COMMISSION DECISION of 19 December 1994 on additional financial aid from the Community for the work of the Laboratoire Central d'HygiÃ ¨ne Alimentaire, Paris, France, the Community reference laboratory for the testing of milk and milk-products (94/841/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 thereof, Whereas, in accordance with the provisions of Article 28 of Council Directive 92/46/EEC (3) the Laboratoire Central d'HygiÃ ¨ne Alimentaire, Paris, France, has been designated as the reference laboratory for the analysis and testing of milk and milk products; Whereas, in accordance with Decision 94/94/EC (4) financial aid has already been paid to the Laboratoire Central d'HygiÃ ¨ne Alimentaire, France; whereas a one-year contract has been concluded between the European Community and this laboratory; whereas this contract should be extended to enable the reference laboratory to continue to perform the functions and tasks referred to in Chapter II of Annex D to Directive 92/46/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall grant the Laboratoire Central d'HygiÃ ¨ne Alimentaire, the reference laboratory designated in Chapter I of Annex D to Directive 92/46/EEC, additional financial aid amounting to not more than ECU 100 000. Article 2 1. For the purposes of Article 1, the contract referred to in Decision 94/94/EC is hereby extended for one year. 2. The Director-General for Agriculture is hereby authorized to sign the amendment to the contract in the name of the Commission of the European Communities. 3. The financial aid provided for in Article 1 shall be paid to the reference laboratory in accordance with the procedure set out in the contract referred to in Decision 94/94/EC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 268, 14. 9. 1992, p. 1. (4) OJ No L 46, 18. 2. 1994, p. 65.